Citation Nr: 1114761	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-17 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral glaucoma, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that in his March 2006 notice of disagreement the Veteran raised the issue of service connection for bilateral iritis, to include as secondary to his service-connected diabetes.  However, this issue has never been adjudicated by the RO, and therefore, is REFERRED to the RO for proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection for his bilateral glaucoma is warranted in part as secondary to his service-connected diabetes mellitus.  

With regard to service connection claims, the Court of Appeals for Veteran's Claims held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

Service connection on a secondary basis is warranted when it is shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

During the development of the instant claim, the Veteran was provided a VA examination in October 2005.  There was no opinion as to whether the Veteran's glaucoma was related to service or to his service-connected diabetes mellitus.  However, a later addendum opinion in October 2005 listed a single sentence that the Veteran's bilateral glaucoma was not caused or aggravated by his diabetes.  An April 2006 addendum opinion stated the Veteran's glaucoma was not related to Agent Orange exposure and was not caused by his diabetes.  However, as noted by the Veteran's representative in his March 2011 Informal Hearing Presentation, the addendum opinions are single sentences which offer no rationale for why the Veteran's glaucoma was not related to, or aggravated by, his service-connected diabetes and do not indicate that any medical records were reviewed in coming to these conclusions.  Furthermore, the Veteran's representative provided a website which stated that glaucoma can be a common complication of diabetes.

The Court of Appeals for Veteran Claims has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As the October 2005 VA examination and December 2005 and April 2006 addendum opinions offered no rationale for their statements, nor any indication any medical records had been reviewed, the Veteran must be provided a new VA examination.

Furthermore, the Veteran has not received notice regarding information necessary to substantiate a claim for secondary service connection.  Secondary service is warranted when it is shown that a claimed disability is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  See 38 C.F.R. § 3.310; Allen, supra.  As such, the RO must provide any notice and assistance, to the extent required pursuant to the VCAA, with regard to the entitlement to service connection on a secondary basis.

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with proper notice regarding how to substantiate a claim of secondary service connection under 38 C.F.R. § 3.310.

2.	Schedule the Veteran for a VA ophthalmology examination for the purpose of ascertaining the etiology of his bilateral glaucoma.  The claims file, including a copy of this REMAND, must be made available to the examiner for review and the examination report should reflect that such a review was accomplished.  Any medical testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide the following opinions:

a)  Whether it is at least as likely as not that the Veteran's bilateral glaucoma is related to service and

b)  Whether it is at least as likely as not that the Veteran's bilateral glaucoma was proximately due to, or chronically worsened by his service-connected diabetes mellitus.

Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with an appropriate supplemental statement of the case that includes consideration of any evidence added to the claims file since the issuance of the last supplemental statement of the case in June 2009.  The Veteran and his representative should also be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


